Citation Nr: 0942283	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-30 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided from September 12, 2007, to 
September 15, 2007, at St. John's Regional Medical Center in 
Springfield, Missouri.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1954.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Medical Center in Fayetteville, 
Arkansas.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  On September 11, 2007, the Veteran was seen in the 
Emergency Services Department at St. John's Regional Health 
Center in Springfield, Missouri, where he received private 
medical care for complaints of severe difficulty breathing 
and chest pain.  He was subsequently transferred from that 
hospital to a VA medical facility on September 15, 2007.

2.  Payment or reimbursement of the cost of the private 
medical care received from September 11, 2007, to September 
15, 2007, was not authorized in advance by VA.

3.  The VA facility in Columbia, Missouri refused to accept a 
transfer of the Veteran prior to the time of his transfer on 
September 15, 2007, and St. John's Regional Health Center 
documented reasonable attempts to transfer the Veteran to the 
VA facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred from September 12, 2007, to 
September 15, 2007, at St. John's Regional Medical Center in 
Springfield, Missouri, have been met.  38 U.S.C.A. §§ 1725, 
1728, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for reimbursement as the Board is taking 
action favorable to the Veteran by granting the claim.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

The facts of this case are not in dispute.  On September 11, 
2007, the Veteran experienced severe difficulty breathing and 
chest pain.  As a result, his wife drove him to the nearest 
emergency facility, St. John's Regional Health Center in 
Springfield, Missouri.  On admittance to the emergency room, 
the Veteran was found to be in rapid atrial fibrillation.  
The Veteran was treated and admitted to the hospital, where 
he remained until discharge on September 15, 2007.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8) (West 
2002); 38 C.F.R. § 17.52 (2009).  However, there is no 
allegation in this case that VA contracted with St. John's 
Regional Health Center for the Veteran's medical treatment.  
Moreover, a claim for payment or reimbursement of services 
not previously authorized may be filed by the Veteran who 
received the services (or his/her guardian) or by the 
hospital, clinic, or community resource which provided the 
services, or by a person other than the Veteran who paid for 
the services.  38 C.F.R. § 17.123 (2009).  

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on the 
basis of a claim timely filed, under the following 
circumstances:

(a) For Veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
Veteran in need of such care or services: 
(1) For an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a Veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury or dental 
condition in the case of a Veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  In this case, the most recent rating decision, dated 
in July 2005, shows that the Veteran does not currently have 
any service-connected disorders.  There is also no other 
evidence that the Veteran was rated as permanently and 
totally disabled due to service-connected disorders, or was 
participating in a rehabilitation program at the time of his 
care in September 2007.  Although the Veteran was in receipt 
of a pension, it was on the basis of nonservice-connected 
disorders.  Accordingly, criterion (a) is not satisfied, and 
there is no basis to establish entitlement to reimbursement 
under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a Veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment and the Veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.

On October 10, 2008, the Veterans' Mental Health and Other 
Care Improvements Act of 2008, was signed.  This new law 
amended 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as 
opposed to discretionary the reimbursement of the reasonable 
value of emergency treatment of an "eligible" veteran 
furnished by a non-VA facility, if all of the pertinent 
criteria outlined above are otherwise satisfied.  See 
Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  
Additionally, this amendment added a provision, which 
expanded one of the criteria that defines the meaning of 
"emergency treatment," to include treatment rendered until 
such time as the veteran can be transferred safely to a VA 
facility or other Federal facility and such facility is 
capable of accepting such transfer; or until such time as a 
VA facility or other Federal facility accepts such transfer 
if: (I) at the time the veteran could have been transferred 
safely to a VA facility or other Federal facility, no VA 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-VA facility in which such medical 
care or services was furnished made and documented reasonable 
attempts to transfer the veteran to a VA facility or other 
Federal facility.  Id.  The Board will consider and apply the 
amended version of 38 U.S.C.A. §§ 1725 and 1728, which are 
more favorable to the Veteran because they liberalize the law 
by mandating reimbursement and expanding the definition of 
emergency treatment.

In this case, the Veteran was provided treatment for 
difficulty breathing and chest pain at St. John's Regional 
Health Center from September 11, 2007, to September 15, 2007.  
Decisions dated between September 2007 and November 2007 
granted entitlement to reimbursement for the emergency room 
services on September 11, 2007, but denied the remainder of 
his medical expenses for the period from September 12, 2007 
through September 15, 2007.  The explanation given was that 
the Veteran was "stable to be transferred on [September 12, 
2007]."

VA's decision to grant reimbursement for the September 11, 
2007, expenses shows that as of that date, all of the 
requirements of 38 C.F.R. § 17.1002 were met.  This 
specifically includes 38 C.F.R. § 17.1002(a), (c), (e), (f), 
(g), (h), and (i).  The claim before the Board thus revolves 
around whether 38 C.F.R. § 17.1002(b) and (d) ceased to be 
met as of September 12, 2007.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need only be demonstrated that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.

In this case, the private medical records clearly establish 
that the medical treatment at issue provided was emergent.  
The Veteran presented to the emergency room at St. John's 
Health Care System on September 11, 2007, with cough, fever, 
chills, shortness of breath, and right-sided chest pain, all 
of which had been constant for the previous week.  The 
Veteran was found to be in rapid atrial fibrillation and was 
admitted to the hospital for treatment.  In addition, VA has 
conceded the emergent nature of the Veteran's initial 
treatment by granting reimbursement for the expenses incurred 
on September 11, 2007.  As such, the Board concludes that the 
Veteran was treated for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  As such, the requirements of 38 
C.F.R. § 17.1002(b) have been met.

In addition, the regulatory changes created by the Veterans' 
Mental Health and Other Care Improvements Act of 2008 are 
such that once the emergent nature of a veteran's initial 
treatment has been conceded, this emergency treatment will be 
considered to continue even if the veteran was stable or 
otherwise was capable of being safely transferred to a VA 
facility if no VA facility or other Federal facility agreed 
to accept such transfer and the non-VA facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the veteran to a VA facility 
or other Federal facility.  Thus, as the Veteran's treatment 
on admission on September 11, 2007 has been found to be 
emergent in nature, this emergency treatment will be found to 
have continued even after the Veteran's condition stabilized 
if the VA facility in Columbia, Missouri refused to accept a 
transfer of the Veteran and St. John's Regional Health Center 
documented reasonable attempts to transfer the Veteran to the 
VA facility.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 
4110.

Thus, the remaining question is whether the VA facility in 
Columbia, Missouri refused to accept a transfer of the 
Veteran and whether St. John's documented proper attempts to 
transfer the Veteran to that facility.  In this case, the 
Veteran claims that attempts were made to transfer him to the 
nearest VA medical facility in Columbia, Missouri every day 
from September 11, 2007 through September 15, 2007 but that 
these transfers were refused every time due to a shortage of 
beds.  The evidence of record includes multiple references to 
these attempts to transfer the Veteran.

The September 11, 2007, St. John's emergency room report 
stated that the Veteran "requests [trans]fer to VA.  Beds 
[at] VA full.  They refused [trans]fer."  The Veteran was 
then admitted to the St. John's Health Center, at which time 
a second medical report dated later in the day on September 
11, 2007 stated that "[a]dmission to the VA in Columbia was 
attempted but apparently their beds are full so I did tell 
the [Veteran] we will attempt again tomorrow if it looks like 
he is going to need several more days of [intravenous] 
antibiotics since he has failed outpatient therapy."  A 
September 13, 2007 St. John's medical report stated that "VA 
transfer if bed available."  A September 14, 2007 St. John's 
medical report stated that "re[garding] VA transfer, [the 
Veteran] will probably be [discharged] before needed."  
Finally, a September 15, 2007 St. John's discharge summary 
stated that the Veteran

requests transfer to the Columbia 
Veterans Administration. . . .  On the 
date of discharge, the [Veteran] requests 
transfer to the VA Hospital.  The 
[Veteran's] wife agrees. . . . The 
[Veteran] declines additional evaluation 
and treatment here and requests transfer 
to the VA.  The [Veteran] understands 
that we do offer care which could address 
his needs; however, the [Veteran] 
requests transfer to the VA.  The 
[Veteran's] wife supports [his] 
decisions.

The record also includes a certified photocopy of a document 
claimed to be pages from the Veteran's wife's calendar that 
cover all of September 2007.  On September 11, 2007, there is 
a notation that says "[The Veteran] admit St. John's 9 AM ER 
no room VA."  On September 12, 13, and 14, there are 
notations reading "[The Veteran] St John's no room VA."  On 
September 15, there is a notation reading "[The Veteran] St 
John's VA - took to VA Hosp[ital] 4 PM Sat here."

There is no evidence of record of any kind that states that 
the VA medical center in Columbia, Missouri had beds 
available for the Veteran prior to September 15, 2007.  The 
evidence of record shows that the Veteran requested transfer 
to the nearest VA facility immediately after arriving at the 
emergency room on September 11, 2007.  In response, St. 
John's Health Center contacted the VA medical center in 
Columbia, Missouri, at which time they were told by the VA 
facility that all their beds were full and that they would 
not accept the Veteran.  The evidence of record shows that 
St. John's continued to note the Veteran's desire to be 
transferred to VA on September 13, 14, and 15.  Thus, the 
failure to transfer the Veteran on those dates is evidence 
that either St. John's believed the Veteran was not stable 
for transfer, or VA continued to refuse transfer as they had 
done on September 11, 2007.  In this regard, the Veteran's 
wife's calendar shows that she believed VA continued to 
refuse transfer due to a lack of beds on September 11, 12, 
13, and 14.  As there is no evidence of record that shows 
that space was available at the VA medical center in 
Columbia, Missouri prior to September 15, 2007, the Board 
finds that the VA facility in Columbia, Missouri refused to 
accept a transfer of the Veteran prior to the time of his 
transfer on September 15, 2007.  In addition, the Board finds 
that the St. John's Regional Health Center documented 
reasonable attempts to transfer the Veteran to the VA 
facility.  This satisfied the requirements of 38 C.F.R. 
§ 17.1002(d) with respect to the Veteran's treatment at St. 
John's Regional Medical Center in Springfield, Missouri from 
September 12, 2007, to September 15, 2007.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that all the requirements of 38 C.F.R. § 17.1002 
have been satisfied with respect to the Veteran's treatment 
at the St. John's Regional Medical Center in Springfield, 
Missouri from September 12, 2007, to September 15, 2007.  As 
such, the Veteran is eligible to receive reimbursement for 
the reasonable value of the treatment in question under the 
provisions of 38 U.S.C.A. § 1725.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Payment or reimbursement for the cost of medical treatment 
provided from September 12, 2007, to September 15, 2007, at 
St. John's Regional Medical Center in Springfield, Missouri 
is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


